Citation Nr: 1548078	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  14-10 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than March 4, 2011, for the award of a 30 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1982 to June 1987.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran has repeatedly argued that the February 2010 rating decision contains clear and unmistakable errors (CUE) in not using his date of claim.  The Veteran is advised that a motion for revision, or a CUE motion, may not be entertained until a decision is final.  As the February 2010 rating decision is on appeal, it is not final and a CUE motion is premature.

Regarding the Veteran's other various filings raising the issue of CUE in a 1987 rating decision and notices of disagreement with other decisions of the RO, a review of the record indicates that the RO is aware of these claims and is processing them.  The sole issue on appeal before the Board is listed on the title page.


FINDING OF FACT

The Veteran's PTSD was manifested by symptomatology that supports a 30 percent rating from October 28, 2009, the date his claim for increase was received. 


CONCLUSION OF LAW

The criteria for an effective date of October 28, 2009 for the award of a 30 percent rating for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in November 2009.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records and VA examination reports.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he is entitled to an earlier effective date of the assignment of a 30 percent disability evaluation for his service-connected PTSD.  He maintains that the severity of his PTSD shown in the record to have warranted the 30 percent disability evaluation assigned effective March 4, 2011, is the same severity of his PTSD shown from the time he filed his claim for an increased rating.  Therefore, he alleges that he is entitled to an effective date of October 28, 2009, the date of filing of his claim, for the assignment of a 30 percent disability rating.

The effective date for an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date; otherwise, the effective 
date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2014); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).

For historical purposes, the Veteran was granted service connection for PTSD        in April 1999.  An initial 10 percent disability evaluation was assigned under Diagnostic Code 9411, effective December 7, 1998.  Pursuant to claims for an increased rating, November 1999 and December 2002 rating decisions continued the 10 percent disability evaluation for PTSD.  The Veteran did not appeal the November 1999 or December 2002 rating decisions, nor did he submit new and material evidence within one year of those rating decisions.  Thus, the November 1999 and December 2002 rating decisions became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.200, 20.202, 20.1103; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Thereafter, in a statement received by VA on October 28, 2009, the Veteran requested to "reopen" his claim for PTSD.  The RO considered the October 2009 letter as a claim for an increased rating for PTSD.  The RO denied this claim in a February 2010 rating decision, which the Veteran appealed.  In a May 2011 rating decision, the RO increased the rating for PTSD to 30 percent effective March 4, 2011, the date of VA examination.  The RO concurrently issued a Statement of the Case, but closed out the appeal for failure to submit a timely substantive appeal.  However, review of the record reflects that the Veteran submitted correspondence in May 2011, shortly after the SOC, challenging the effective date of the increased rating and asking for "back pay effective "Oct[ober] 23, 2009, "when I filed, or Feb[ruary] 2, 2010, whichever one applies."  The Board finds such document is sufficient to constitute a timely substantive appeal with the May 2011 SOC.  

Accordingly, the question becomes whether the Veteran met the criteria for a 30 percent rating during the period of his claim prior to March 4, 2011.  The Veteran contends his symptoms have been at a level consistent with the subsequently assigned 30 percent disability rating since he filed his claim in October 2009.  While the Veteran has reported his date of claim as October 23, 2009, the date he signed his correspondence, the claim was not received by VA until October 28, 2009.  It is the date of receipt that controls, not the date the claim was signed.  38 C.F.R. § 3.400(r).  

Upon review of the record, the Board concludes that the 30 percent criteria were met from October 28, 2009, the date his claim for an increased rating was received.  
Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015). 

PTSD is rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.         In pertinent part, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods    of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

In December 2009, shortly after filing his claim for an increase, the Veteran underwent a VA examination.  At that time he reported being depressed, having  low self-esteem, difficulty sleeping, and panic attacks.  Regarding personal relationships, the divorced Veteran noted that he had broken up with his girlfriend recently and noted living alone.  On examination the Veteran was noted to be clean and cooperative with a depressed mood.  The examiner noted that the Veteran's symptoms appeared to be mild and stable without significant impairment and assigned a Global Assessment of Functioning (GAF) score of 55.  The findings during VA treatment during the period from October 2009 to March 2011 are consistent with the findings on this examination. 

The preponderance of the evidence demonstrates that the Veteran's PTSD symptomatology supports the 30 percent disability rating since October 28, 2009.  The evidence reveals sleep impairment, panic attacks and depressed mood, all symptomatology that falls within the criteria for a 30 percent rating.  Accordingly, an effective date of October 28, 2009, the date the claim for an increased rating was received, is warranted.  

The Veteran does not contend and the record does not show a claim for increase was filed between the December 2002 denial and his October 28, 2009 claim.  Moreover, there is no competent evidence showing that a factually ascertainable increase occurred within the year prior to filing the October 2009 claim.  As such, there is  no basis in this appeal upon which to grant an effective date for the 30 percent disability rating prior to October 28, 2009, the date the claim for an increased rating was received.  



ORDER

Entitlement to an earlier effective date of October 28, 2009, for the award of a 30 percent disability evaluation for PTSD, is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


